Citation Nr: 1525885	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-25 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, including as due to herbicide exposure. 

4.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the RO in St. Louis, Missouri that in pertinent part, denied service connection for PTSD, diabetes mellitus type II, peripheral neuropathy, and hypertension.

In his September 2013 VA Form 9, the Veteran checked box 9B, indicating that he had read the statement of the case and any supplemental statement of the case and that he was only appealing the claims for service connection for PTSD, diabetes mellitus type II, and high blood pressure (hypertension) secondary to diabetes mellitus type II.  He has perfected appeals as to these issues.  However, the RO subsequently treated the issue of service connection for peripheral neuropathy as an issue that is also on appeal, including by listing it as on appeal in its VA Form 8.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.)   Thus, this issue is in appellate status.

The evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including depression.  His psychiatric claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS files.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during service.
 
2.  The preponderance of the competent and credible evidence indicates that the Veteran does not have current peripheral neuropathy.

3.  The preponderance of the competent and credible evidence indicates that the Veteran's diabetes mellitus did not become manifest until many years after discharge from service and is not shown to be etiologically related to service.

4.  The preponderance of the competent and credible evidence indicates that the Veteran's hypertension did not become manifest until many years after discharge from service and is not shown to be etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  Hypertension was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August and November 2010.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), service personnel records, and VA and private medical records, and assisted the appellant in obtaining evidence.  Through official sources, VA has also attempted to verify his assertions of herbicide exposure in Thailand during service.

The Board notes that a VA examination and opinion were not obtained on the diabetes, peripheral neuropathy, or hypertension claims.  However, as will be discussed more fully below, the Veteran there is no competent evidence of these conditions during service, no competent evidence suggesting any relationship between the claimed conditions and service or a service-connected disability, and no probative evidence of herbicide exposure during service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Analysis

The Veteran contends that that he has Type II diabetes mellitus and peripheral neuropathy due to exposure to herbicides/Agent Orange during his service in Thailand.   He also contends that he has hypertension secondary to diabetes mellitus (which is not currently a service-connected disability).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain diseases like cardiovascular-renal disease (including hypertension), diabetes mellitus, and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Diabetes mellitus, hypertension, and organic diseases of the nervous system are conditions listed in C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As an initial matter, the Board notes that there is no evidence of a current disability of peripheral neuropathy throughout the pendency of the claim.  VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The medical evidence of record reveals the Veteran has been diagnosed with diabetes mellitus and hypertension.  See VA medical records dated in October and November 2010, and private medical records dated in April 2006.  Accordingly, the first element of service connection, evidence of a current disability, is met with regard to diabetes and hypertension.  Consequently, the determinative issue is whether or not the current diabetes and hypertension are attributable to his military service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

A veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with Type II diabetes mellitus manifested at any time after service or with early onset peripheral neuropathy manifested within one year following last exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), to include bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, anytime between February 28, 1961 and May 7, 1975, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded.  Id..   See Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C-10-q.  

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request for verification of herbicide exposure is to be sent to the JSRRC.  Id. 
In this case, upon consideration of the record, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran was exposed to Agent Orange during his military service.

The Veteran's service personnel records do not show, and the Veteran does not specifically contend that he served in Vietnam or near the DMZ in Korea.  The National Personnel Records Center indicated that there was no evidence of the Veteran's exposure to herbicides.  The Veteran does not contend, and the evidence does not show, that he served in Vietnam.  While the Veteran's DD Form 214 indicates that he received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal (RVCM), such medals are insufficient to establish that the Veteran set foot in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed.Cir.2008) ("it is undisputed that some servicemembers who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters[.]").  Accordingly, he may not be presumed to have been exposed to Agent Orange.

Information from the Department of Defense (DoD) indicates that only limited testing of tactical herbicides was conducted in Thailand from April to September 1964.  The location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand. This location was not near any U.S. military installation or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The Department of the Air Force indicated that other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  It was also noted that the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, but does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.

Regarding the Veteran's contentions that he was exposed to Agent Orange while serving in Thailand, the Board finds that the most probative evidence is against the claim. 

The Veteran's personnel records show that he served in Thailand from August 31, 1967 to August 13, 1968.  He was stationed at Udorn RTAFB in Thailand.  This service falls during the Vietnam Era as defined at 38 C.F.R. § 3.307(a)(6)(iii); and, as discussed above, Udorn is on the list of RTAFBs where herbicides were used along the perimeter.  Therefore the relevant question is whether the Veteran served on the perimeter of a RTAFB.

In his August 2010 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran said he did not serve in Vietnam, and was not exposed to Agent Orange or other herbicides.

In September 2010, he said served one year on Udorn RTAFB from August 1967 to August 1968, where he worked in the warehouse which was located near the flight line.  He said he worked 12-hour days, six days a week, and his barracks were about five to six hundred yards from the flight line, which flew combat missions to Viet-Nam fourteen to eighteen hours a day.  

In an October 2012 statement, he said that while he was on the base exposed to Agent Orange, he worked both inside and outside the warehouse, and had direct contact with the agent.  In September 2013, he said that since he served on this base, he had just as much exposure to harmful herbicides as anyone else on the base, and he sometimes left the base.  He asserted that he had direct exposure to Agent Orange on that Air Force base.

The Veteran's service personnel records show that he served on active duty in the U.S. Air Force from May 1966 to March 1970, and his military occupational specialty (MOS) was that of a Materiel Facilities Specialist.  This was also his MOS during his service in Thailand.  Service personnel records reflect that the Veteran was awarded the Air Force Commendation Medal for meritorious service as Airman-in-Charge, Point and Flammable Storage Warehouse, 432nd Supply Squadron, Udorn Royal Thai Air Force Base (RTAFB), Thailand, from August 31, 1967 to August 13, 1968.  His records reflect that that he left Thailand in early August 1968, and his next station was in California, arriving in early September 1968.  Service personnel records do not reflect service in Vietnam, and do not reflect any combat citations or participation in any campaigns.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With respect to claimed herbicide exposure in Thailand, the Board finds that direct herbicide exposure has not been shown.  His service personnel records show that his duties while stationed at Udorn RTAFB did not involve any of the following:  working as a security policeman, security patrol dog handler, or as a member of a security police squadron, or that his duties were performed near the perimeter of the base.  His performance evaluations during this period show that his duties exclusively involved warehouse work.  Even though the Veteran has stated that he served on one of the identified bases and was sometimes near the perimeter, the Board finds that the weight of the evidence, including his initial August 2010 statement that he was never exposed to Agent Orange, weigh against his more recent contentions of Agent Orange exposure.  The Veteran's more recent accounts of exposure to Agent Orange are contradicted by the JSRRC finding that exposure to tactical herbicides was not shown.  The JSRRC could not document or verify that he was exposed to Agent Orange or tactical herbicides.  Thus it may not be conceded that he was exposed to herbicides during his 1967-1968 service in Thailand.  The weight of the evidence is against finding that the Veteran was exposed to an herbicide agent, as defined by 38 C.F.R. § 3.307(a)(6), during his service in Thailand.

Notwithstanding the above, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating that the principles set forth in Combee, which pertained to radiation exposure claims, are equally applicable in cases involving claimed herbicide exposure). 

The Veteran's STRs are entirely unremarkable for pertinent abnormalities - either in the way of a relevant subjective complaint (notable symptom, etc.) or objective clinical finding (diagnosis, etc.).  Service treatment records show that on entrance medical examination in December 1965, the Veteran's blood pressure was 130/80.  On separation examination in March 1970, his blood pressure was 118/72.  On separation examination, his neurologic system, abdomen, viscera, endocrine system, heart and vascular system were all clinically normal, and a urinalysis was negative for albumin and sugar.  In a March 1970 report of medical history, the Veteran denied high blood pressure, sugar or albumin in urine, and neuritis. 

The evidence does not reflect, and the Veteran does not contend, that his diabetes mellitus, hypertension, or peripheral neuropathy was manifested during service or within one year following discharge from service.  With respect to post service medical records, private treatment records first document diagnoses of diabetes mellitus and hypertension in 2006, and there is no medical evidence of current peripheral neuropathy.  Accordingly, the evidence of record does not support a finding of presumptive service connection under 38 C.F.R. § 3.309(a).  There is no competent evidence suggesting any of these disorders is related to service for reasons, including based on alleged herbicide exposure.

Although hypertension and diabetes are subject to service connection based upon continuity of symptomatology (see Walker, supra), the Veteran has never asserted that he had continuous symptoms of these conditions ever since active service.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claims.  The record does not reflect that that Veteran suffered from hypertension, diabetes mellitus, or peripheral neuropathy during active service or for many years thereafter, and, as noted, current peripheral neuropathy is not shown.  
Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.

The only evidence of record supporting the notion that the Veteran has peripheral neuropathy comes from the Veteran personally by way of statements he has filed in support of his claim.  Although the Veteran himself has asserted that he has this condition, he has not been shown to have the necessary training or expertise to competently provide a diagnosis of or medical nexus opinion as to the etiology of his claimed peripheral neuropathy, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

There is no competent evidence of record establishing a link between the Veteran's active service and his current hypertension and diabetes mellitus.  Therefore, entitlement to service connection on a direct basis is not warranted. 

Although the Veteran contends that he has diabetes mellitus due to service, and hypertension due to diabetes (which is not a service-connected disability), he is not competent to make these conclusions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether diabetes mellitus was incurred due to claimed herbicide exposure in service, and whether hypertension is related to diabetes fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claims of entitlement to service connection.

Finally, as service connection for diabetes is not established, service connection for hypertension as secondary to diabetes cannot be established.  38 C.F.R. § 3.310. 

The preponderance of the evidence of record indicates that the Veteran's hypertension and diabetes mellitus were not shown in service or for many years thereafter, and are not related to service, and he does not have a current diagnosis of peripheral neuropathy.  Accordingly, service connection for these conditions is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for peripheral neuropathy is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Specifically, the Board finds that a VA examination is required.

The Veteran contends that he has current PTSD due to two stressful events in service.  In a September 2010 statement, he said that in the fall of 1967, while he was stationed at Udorn RTAFB in Thailand, he saw an F-105 slide off the runway and crash, with a "heat-seeking missile" stuck in the fuselage.  He was on the flight line when this happened.  He, and everyone else, was ordered to immediately leave the area, and they all believed that the bomb was going to explode and kill them all.  In October 2010, he said the F-105 crash occurred sometime between December 1967 and January 1968.  He added that in January 1968, he witnessed an F-4-D that landed with the co-pilot's canopy blown off, and a dead co-pilot. 

In December 2011, he said that the F-105 that crashed had been damaged by the enemy, and that is what caused the crash.  He said he was unsure of the exact date of the crash, and possibly it took place in March through May 1968.

Although the RO attempted to verify the first incident via the Defense Personnel Records Information System (DPRIS), it does not appear that the RO attempted to verify the second incident (involving an F-4-D).  In November 2011 and August 2013 responses, DPRIS indicated that the first incident was not verified, using the two timeframes provided by the Veteran.  

The RO has determined that the Veteran's claimed stressor of a plane crash is consistent with the places, types, and circumstances of his service,
but is not researchable in databases available.  The Board finds that the RO should attempt to verify the Veteran's second reported stressor, involving seeing an F-4-D that landed with the co-pilot's canopy blown off, and a dead co-pilot, in approximately January 1968.   

A VA psychiatry note dated in October 2010 reflects that the Veteran reported nightmares about two events that traumatized him in the military.  When asked whether he served in combat, he said he supported combat missions when he was in the Air Force in Thailand.  He said he was in the support team for the aircraft going into Vietnam.  The diagnoses were rule out PTSD (Thailand), and rule out alcohol abuse.  On psychiatric evaluation one week later in October 2010, the Veteran reported that his MOS was in basic supply, he had no service in a war zone, and he had a mild level of combat exposure.  He reported the following in-service stressor:  seeing a dead pilot in the cockpit of an airplane, and noticing that the back of the pilot's head was blown off.  The VA psychiatrist diagnosed PTSD, alcohol abuse and insomnia.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3). Here, it appears that the Veteran's claimed stressors are consistent with the place, type, and circumstances of his service.  Thus, the Board finds that remand is necessary to afford the Veteran a VA examination (or contract examination) to determine whether he currently suffers from PTSD that is attributable to those claimed stressors, or a psychiatric disorder that is related to service. 

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's second reported stressor, involving seeing an F-4-D that landed with the co-pilot's canopy blown off, and a dead co-pilot, in approximately January 1968, at Udorn RTAFB.   

2.  Obtain copies of all additional records of any relevant VA or private treatment for psychiatric symptoms since service that are not already on file.  

3.  Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of any psychiatric disorder found to be present.  The claims file must be made available to and reviewed by the examiner.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any necessary tests. 

The examiner is asked to provide an opinion as to the following:  

(a) Whether it is at least as likely as not that the Veteran has PTSD as a result of a corroborated stressor or as a result of the fear of hostile military or terrorist activity.  

(b) Whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


